10 Mich. App. 315 (1968)
159 N.W.2d 350
PEOPLE
v.
SHAW.
Docket No. 2,481.
Michigan Court of Appeals.
Decided March 27, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Harvey A. Koselka, Prosecuting Attorney, for the people.
Russell & Bird, for defendant.
*316 T.G. KAVANAGH, P.J.
This is an appeal from a conviction of a violation of CL 1948, § 750.341 (Stat Ann 1954 Rev § 28.573) which makes it a crime to carnally know a female patient in a State or county institution.
The only error asserted on appeal is that the verdict is against the great weight of the evidence.
Appellant argues that the complaining witness testified in a contradictory and conflicting manner and that such testimony should not serve to support a conviction.
The rule on review is that if there is evidence in the record which, if believed, will support a verdict of guilty beyond a reasonable doubt we will not reverse. People v. Williams (1962), 368 Mich. 494, 501.
We have examined the record carefully, and despite some questionable cross-examination by the prosecutor of his main witness, we have discovered no reversible error. We are satisfied that the defendant had a fair trial.
Affirmed.
LEVIN and SULLIVAN, JJ., concurred.